Citation Nr: 1419314	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-36 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a certificate of eligibility for specially adapted housing.

2.  Entitlement to a certificate of eligibility for a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1981 to January 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran submitted a claim for a certificate of eligibility for automobile or adaptive equipment for an automobile in April 2010.  That claim was denied in July 2012, and the Veteran disagreed with the denial in September 2012.  The Board has reviewed the physical file and the VA electronic claims files (Virtual VA and VBMS).  The Board finds no indication that a statement of the case (SOC) has been issued as to the claim for automobile or automobile adaptive equipment.  The Veteran is entitled to issuance of a statement of the case (SOC) regarding this issue.

The Veteran and his spouse testified before the Board by videoconference from the Columbia, South Carolina RO in October 2012.  The Veterans Law Judge (VLJ) who conducted that hearing is no longer employed by the Board, and the Veteran was notified in February 2014 that he had a right to a new hearing.  The Veteran declined the opportunity to have another hearing.  Appellate review may proceed.  

The Veteran's claim of entitlement to a certificate of eligibility for an automobile or adaptive equipment for an automobile is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

The medical records establish that, although the Veteran is able to use his legs to transfer and to walk a few steps, he requires the use of a cane, a walker, manual wheelchair or a motorized scooter for mobility, and he requires regular aid and attendance based on service-connected disabilities, but the record and Veteran's testimony establish that he is not legally blind nor does he have a severe limitation of field of vision, he does not have anatomic loss of the hands or loss of use of the hands, and has no service-connected disability due to severe burns.    


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of eligibility for specially adapted housing are met.  38 U.S.C.A. § 2101(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.809 (2013).

2.  The Veteran does not meet any criterion for a certificate of eligibility for a grant for special home adaptation.  38 U.S.C.A. §§ 2101(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.809 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Given the fully favorable decision contained herein as to the specially adapted housing claim, the Board finds that discussion of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  

The Veteran does not contend that he is legally blind, that he has lost the use of his hands, or that his service-connected disability is due to a burn injury, and the evidence of record establishes that the Veteran does not factually meet those criteria.  In the absence of evidence that the Veteran meets at least one of these criteria, the statute precludes a home adaptation grant.  The medical evidence establishes that none of these circumstances are present, and neither the Veteran nor his spouse contends that there is any possibility that one of these criteria is met.  The Veteran is not prejudiced by any notice or assistance deficiency, as there is no reasonable possibility that further assistance would substantiate the claim.  No further notice or assistance is necessary.  In any event, the Veteran's service treatment records have been obtained, VA clinical records have been obtained, records from the Social Security Administration are associated with the claims files, and testimony from the Veteran and his wife is of record.  As the Veteran has declined to testify at another hearing, VA's duty to afford him an adequate hearing are met.  

Facts and analysis

By a claim received by VA in early December 2009, the Veteran applied for a certificate of eligibility for either specially adapted housing or a special home adaptation grant.  At that time, the Veteran was rated as 100 percent disabled, due to service-connected due to heart failure and nephropathy (rated as 100 percent disabling effective in April 2009), secondary to service-connected diabetes mellitus with cataracts and retinopathy (rated as 60 percent disabling from November 2009), peripheral neuropathy of each lower extremity (rated as 30 percent disabling from 2003), peripheral neuropathy of each upper extremity (rated as 20 percent disabling form 2003), hiatal hernia with esophageal reflux (evaluated as 60 percent disabling from 19990), hypertension (10 percent disabling), tinnitus (10 percent disabling); service connection was also in effect for noncompensable hearing loss.   

The Veteran has been in receipt of TDIU since 2003, and in receipt of special monthly compensation for loss of use of a creative organ since 1993.  The Veteran has remained service-connected for the same disabilities, at the same rate, except that the evaluations for peripheral neuropathy have increased to 40 percent for each lower extremity, effective in August 2012, and the Veteran has been granted special monthly compensation based on the requirement of regular aid and attendance and to a higher rate of special monthly compensation based on total disability due to one service-connected disability (totally disabling congestive heart failure with nephropathy and separate disability independently ratable at 50 percent ) effective from April 2009.  

In early 2010, VA providers determined that the Veteran's progressive weakness in the lower extremities was more severe than expected for neuropathy due to diabetes.  Testing for demyelinating disorders, such as multiple sclerosis, were conducted in February 2010.  The tests revealed only sensorimotor axonal polyneuropathy related to diabetes, including give-way weakness with right hip flexion, without superimposed radiculopathy or other process.  The Veteran was judged to be a high fall risk.  

The Veteran, who had been given a cane in 2009, began to use a walker, then a manual wheelchair outside his home, and a motorized wheelchair, which he uses in his home and outside the home for mobility.  The Board notes that only an attendant can operate the motorized chair because the Veteran has early onset of Alzheimer's disease; the Veteran has not sought service connection for that disorder.  

The Veteran remained generally able to walk 15 to 20 feet with a walker before having to stop to rest during the pendency of this claim, although the medical evidence establishes that he had periods of some fluctuation of ability to walk, and occasional periods of improved strength in the lower extremities.  His testimony that he sometimes falls even when using the walker is credible.  

The record establishes that the Veteran cannot ascend steps safely without the assistance of one or two strong individuals.  Therefore, if no caregiver who is strong enough to help with stairs is present, he must sleep in a chair on the lower floor of a two-story house, as the bedrooms are on the second floor.

The medical evidence establishes that the Veteran is physically unable to ambulate more than a few steps (15 to 20 feet, or about 15 to 20 steps) without a walker or cane, in part because of his loss of strength in each lower extremity and in part because of his service-connected poor cardiac function. 

The criteria in effect when the Veteran filed his claim for a specially adapted housing or a home adaption grant authorized eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) if a Veteran is entitled to compensation for permanent and total disability due to loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or, the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809.  

The record establishes that, although the Veteran's peripheral neuropathy due to diabetes does not warrant a total disability evaluation solely for loss of use of the legs, the Veteran has, in addition to the severe weakness in the right leg with give-away weakness of the right hip flexors, the Veteran also has congestive heart and kidney failure which is rated as 100 percent disabling since April 2009.  The Veteran's service-connected organic cardiac disease together with his weakness of the right leg, including weakness of right hip flexion, without consideration of other service-connected disabilities, and without consideration of any disorder for which service connection is not in effect, preclude the Veteran from walking without a cane or walker, even though he has not suffered actual loss of either lower extremity.  

The statutory provision governing special home adaptation grants, 38 U.S.C.A. § 2101, changed four times during the pendency of this claim.  As applicable when the Veteran submitted this 2009 claim, 38 U.S.C.A. § 2101(b) precluded VA from issuing a certificate of eligibility for a special home adaptation grant to a Veteran who was entitled to a certificate of eligibility for specially adapted housing, unless the Veteran had visual acuity of 5/200 or less, had anatomic loss or loss of use of both hands, or had disability due to severe burn injury.  Although there were two interim modifications to the statue before the current version of the statue became effective in 2013, neither the changes nor the current version of the statute includes any provision which is more favorable to the Veteran than the provisions applicable in 2009.  

Here, the Veteran's vision was correctable to normal corrected vision (20/30-2) as defined for VA purposes in November 2011.  The testimony at the October 2012 videoconference did not raise a claim that his vision impairment was more severe or that his field of vision had become constricted since his last VA examination.  Nothing in the record, to include lengthy Social Security Administration records, or any statement submitted by the Veteran or his spouse since the hearing, states or suggests that the Veteran's vision or use of his hands has changed since the 2012 videoconference hearing, nor does it appear that the Veteran has sought service connection for a severe burn disability.  

The Board has considered all four versions of the statute which may be applicable for some portion of the Veteran's appeal.  The Veteran does not meet any criterion under any version of the statute which would provide a legal basis for entitlement to a home adaptation grant in addition to the certificate of eligibility for specially adapted housing granted in this decision during any period of the pendency of this appeal.  The claim for a certificate of eligibility for specially adapted housing may be granted, but the preponderance of the evidence is against the claim for eligibility for a special home adaptation grant.  


ORDER

The appeal for a certificate of eligibility for specially adapted housing is granted, subject to the law and regulations governing the effective date of an award of compensation. 

The appeal for a certificate of eligibility for a special home adaptation grant is denied.


REMAND 

The Veteran has disagreed with the denial of entitlement to eligibility for an automobile or adaptive equipment for an automobile during the pendency of this appeal.  The Veteran is entitled to issuance of a statement of the case (SOC) regarding this issue.  Manlincon v. West, 12 Vet. App. 238 (1998).  

Accordingly, the case is REMANDED for the following action: 

Provide the Veteran and his representative with a statement of the case regarding his claim of entitlement to a certificate of eligibility for an automobile or automobile adaptive equipment.  The Veteran and his representative should be advised of the time period in which to perfect an appeal on the matter, and if the Veteran perfects an appeal, the case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


